Citation Nr: 1023866	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-16 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1950 to March 1954 
and from August 1954 to October 1957.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board and remanded for 
additional development in December 2006 and August 2009.  


FINDINGS OF FACT

1.  The Veteran died in December 2002.  The death certificate 
shows the primary cause of death was acute myocardial 
infarction (MI), due to or a consequence of hypertension.

2.  Acute MI and hypertension did not manifest during service 
or within one year of separation from service, and are not 
shown to be causally related to service or proximately due to 
or the result of a service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA provided the appellant with the required notice regarding 
her claim, in correspondence dated in February 2003, April 
2003, June 2003, December 2004, March 2007 and a subsequent 
undated letter.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist her with 
completing her claim, and identified her duties in obtaining 
information and evidence to substantiate the claim.  

The initial notice letters sent in 2003 and 2004 did not 
specifically identify the disorder for which the Veteran was 
service-connected for at the time of his death, as required 
by Hupp.  Nonetheless, the appellant's February 2003 
application for DIC benefits (VA Form 21-534) cited the 
Veteran's service-connected anxiety disability and noted the 
specific disability evaluation assigned.  In the May 2004 
substantive appeal (VA Form 9) and a June 2009 statement, it 
was specifically argued that this service-connected disorder 
played a role in causing the Veteran's death in that it 
caused hypertension, and led to a fatal heart condition.  
Accordingly, the Board finds that the appellant had actual 
knowledge of the disability for which the Veteran was 
service-connected for at the time of his death.  

If there was any further deficiency in the notice to the 
appellant, the Board finds that there is no prejudice on the 
VA's part, based upon communications submitted by the 
submissions of the appellant and her representative which 
demonstrate actual knowledge of the evidence necessary to 
sustain the claim.  The claim was subsequently readjudicated 
following the Hupp notice by way of a supplemental statement 
of the case (SSOC) issued in April 2010.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the Veteran's service 
treatment records, pertinent post-service and records of 
private medical treatment.  VA medical opinions were also 
obtained.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  

The Board remanded the appellant's claim in December 2006 and 
August 2009, for additional development which included 
issuance of a VCAA notice letter in compliance with the 
Court's guidance in Hupp; and obtaining medical records from 
the Twin Cities Hospital; obtaining a VA addendum opinion.  
Upon current review, the development has been completed.  
Thus, there has been substantial compliance with the Board's 
remand instructions.

The appellant's representative requested that the Board 
obtain an independent medical opinion pursuant to 38 C.F.R. 
§ 20.901 in argument dated in November 2006.  However, since 
that request a VA medical opinion was obtained that the Board 
finds is sufficient to decide the claim.  The opinion was 
based on a review of the claims folder and an opinion with a 
supporting rationale was provided.  Accordingly, an 
independent medical opinion is not warranted.  

Factual Background

The Veteran's service treatment records reflect that he was 
processed by a Medical Board of Survey (medical board) in 
October 1957, and diagnosed with passive aggressive reaction 
and gastrointestinal somatization under minor frustration, 
stress, minimal.  

The Veteran submitted a claim for disability compensation in 
December 1957.  He was afforded a VA gastrointestinal 
examination in February 1958 and was diagnosed with 
psychophysiologic gastrointestinal reaction.  A VA 
neuropsychiatric examination resulted in a diagnosis of 
anxiety reaction with somatization. 

The Veteran was granted service connection for anxiety 
reaction with somatization in March 1958, and assigned an 
initial 10 percent disability rating which remained in effect 
during his lifetime.  He did not seek an increased rating at 
any time prior to his death in December 2002.

In February 2003, the appellant submitted a claim for DIC 
benefits, and included a copy of the Veteran's certificate of 
death.  The certificate indicated the Veteran's death 
occurred in December 2002, and listed the primary cause of 
death as acute myocardial infarction (MI), due to or a 
consequence of hypertension.  There was no notation on the 
certificate as to approximate interval between onset and 
death of either condition.  An autopsy was not conducted.  
The Veteran died while in an emergency room/outpatient status 
at Twin Cities Hospital.

The appellant submitted a variety of records for the Veteran, 
consisting mostly of Medicare Summary Notices, dated between 
1997 and 2002.  The documents show that several different 
physicians referred the Veteran for tests and studies which 
appear to be related to treatment for his heart disease.  The 
records also show treatment for hypertension dating back to 
July 1997.  There is no evidence of treatment for anxiety.

The appellant also submitted a VA Form 21-4142 in August 
2003.  There is a typed entry on the form, presumably from a 
private physician (Dr. Schroeder) that notes that the 
Veteran's presumptive cause of death was an acute myocardial 
infarction.  Dr. Schroeder stated that the Veteran's 
longstanding hypertension probably caused coronary artery 
disease (CAD) that led to this event.  He stated further that 
the Veteran was discharged from the military due to an 
anxiety disorder that likely contributed to or caused his 
hypertension.  No rationale or medical evidence was cited.  
This form was also unsigned.

Medical records from Dr. Schroeder are of record, and date 
from November 1999 to December 2002.  These records reflect 
treatment for hypertension and cardiovascular disease.  There 
is no mention of anxiety, anxiety disorder, or stress related 
to the Veteran's military service.  One entry, dated in 
September 2000, notes that the Veteran requested Xanax to 
"calm him down."  

The appellant submitted a signed statement from Dr. Schroeder 
with her substantive appeal in May 2004.  In this statement, 
Dr. Schroeder stated that he had treated the Veteran from 
November 1999 to December 2002.  He said it was "believed" 
that the Veteran died from an acute MI and that the Veteran's 
only risk factor was severe hypertension that likely 
contributed to the MI.  He said that the Veteran's 
hypertension was longstanding and, from past records, brought 
on by anxiety.  Dr. Schroeder added that the underlying 
anxiety caused difficulty in maintaining an acceptable blood 
pressure and could well have been a contributing factor in 
causing the Veteran's MI and death.  He said that the 
Veteran's anxiety disorder became evident during service and 
was so severe that he was granted a service-connected 
disability.  As before, Dr. Schroeder did not provide any 
additional records, nor did he identify what "past records" 
were reviewed in order for him to state that the Veteran's 
hypertension was brought on by anxiety.  

In December 2004, a VA physician assistant (PA) provided a 
medical opinion regarding the Veteran's cause of death.  At 
the outset of the examination, this examiner noted that 
review of the claims file showed the Veteran was treated for 
hypertension, chronic obstructive pulmonary disease, renal 
insufficiency, atrial fibrillation with chest pain, and 
several other conditions.  The examiner stated that to link 
the Veteran's service-connected anxiety and his cause of 
death would require a tremendous amount of speculation for 
numerous reasons.  

First, the examiner indicated that there was no confirmed 
cause of death in the Veteran's record because she could not 
find the death certificate.  In reference to Dr. Schroeder's 
opinion (that the cause of death was due to an acute MI), the 
examiner noted that if the Veteran had in fact died from an 
acute MI it was likely secondary to atrial fibrillation.  The 
examiner explained that the Veteran was treated for the 
atrial fibrillation and that atrial fibrillation puts a 
patient at risk for developing a life threatening coronary 
thrombus.  Next, the examiner opined that while the Veteran's 
MI could be related to his hypertension (since hypertension 
is a risk factor for MI); the hypertension was not service-
connected and is unrelated to military service.  Third and 
finally, the examiner stated that the Veteran had essential 
hypertension that, by definition had no known etiology, and 
although anxiety could cause difficulty in controlling 
hypertension, the anxiety did not cause the hypertension 
itself.

The Board remanded the case for additional development in 
December 2006 for another medical opinion.  The requested VA 
medical opinion was provided in February 2009.  The VA 
examiner, a physician, indicated review of the claims file at 
the outset of the report.  The examiner provided a detailed 
summary of all of the evidence, including the opinion of Dr. 
Schroeder, and the contentions expressed by the appellant.  
The examiner provided a detailed rationale and explained the 
factors that were considered in reaching her opinion.  

In this respect, the examiner noted that the death 
certificate listed MI as the immediate cause of death, with 
hypertension as an underlying cause.  She stated that the 
presence of hypertension, especially when poorly controlled, 
is a major risk factor for myocardial infarction.  The 
examiner further noted that the Veteran was only 10 percent 
service-connected for anxiety reaction and her review of the 
Veteran's 2002 medication list did not show any anxiolytic 
agents.  There also was no indication that he was under the 
care of a psychiatrist or receiving psychotherapy.  Moreover, 
there was only one instance that the Veteran received Xanax 
to calm him down.  Based on these findings, the examiner 
stated that it was difficult to conclude that the Veteran had 
severe uncontrolled anxiety or other psychological problems 
at the time of his death.  

The examiner also discussed whether there was evidence in the 
medical literature to support a conclusion that anxiety 
causes sustained hypertension or acute myocardial infarction.  
In doing so, the examiner stated that this issue was both 
complex and controversial.  She noted that the literature is 
inconsistent and it is difficult to show a causal 
relationship.  She stated that even when an association is 
shown to exist, actually proving a causal relationship is 
more difficult and not easily forthcoming.  The examiner also 
provided several excerpts from the medical literature to 
illustrate that the issue of a causal relationships between 
anxiety and sustained hypertension or acute MI is unresolved, 
inconclusive, and inconsistent.  Based on the aforementioned 
discussion, and the fact that evidence of severe anxiety 
requiring treatment was lacking in the claims file; the 
examiner concluded that it was less likely than not that the 
Veteran's service-connected anxiety reaction was the 
underlying cause of his hypertension.  

The appeal was subsequently returned to the Board for 
adjudication.  In August 2009, the Board remanded the appeal 
again because the February 2009 VA opinion failed to address 
whether the Veteran's service-connected anxiety reaction 
contributed to (i.e. aggravated) the hypertension in any way.  
The Board also requested that the AMC take further action to 
obtain the medical records from the Twin Cities Hospital.

Records from the Twin Cities Hospital were received in August 
2009.  These records showed treatment for uncontrolled 
hypertension, renal insufficiency and other complications.  
There is no record of complaint or treatment for anxiety or 
psychiatric conditions.  The records also include a list of 
medications the Veteran was on in the year 2002; none of 
which are noted to have been medications used for the purpose 
of treating anxiety or other psychiatric conditions.  

In December 2009, the VA examiner provided an addendum to her 
February 2009 opinion, based upon a review of the Twin Cities 
medical records.  The examiner determined that the Veteran 
suffered a sudden cardiac arrest.  The examiner also stated 
that the exact cause of death is often difficult to determine 
when a patient suffers acute cardiac arrest, and there is no 
indication that the Veteran received an autopsy.  The 
examiner concluded that the new records did not contain any 
significant information to change the opinion previously 
rendered.  

In yet another addendum received in April 2010, the examiner 
wrote that she had reviewed her prior report of February 
2009, and the additional information provided in December 
2009.  She wrote that she had reviewed the medical records, 
and carefully analyzed the evidence to provide those 
opinions.  The examiner stated that as previously reported, 
certain psychological stressors and anxiety may raise blood 
pressure; however, there are no clinical indicators to 
quantify this and the medical literature is inconsistent as 
to whether anxiety can cause a sustained raise in blood 
pressure.  Thus, any attempt to link the anxiety reaction to 
the Veteran's ultimate death would require much speculation 
and assumptions that may not hold true.  Moreover, she noted 
that she did not find any evidence in the claims file that 
the Veteran was treated for severe anxiety on a sustained 
basis.  Thus, she concluded that she could not determine if 
the Veteran's anxiety reaction contributed to hypertension 
and his death without resort to mere speculation.

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service, either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002).

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
hypertension or other cardiovascular diseases, if manifested 
to the required degree within a prescribed period from the 
veteran's separation from active duty; or one that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2009).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2009). 

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  Id.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).

The appellant contends that the Veteran's service-connected 
anxiety disorder caused or contributed to his development of 
hypertension, which in turn led to his death.

The Veteran died in December 2002.  The death certificate 
listed the primary cause of the Veteran's death as acute 
myocardial infarction (MI), due to or a consequence of 
hypertension.  At the time of death, the Veteran was service-
connected for anxiety reaction with somatization, rated 10 
percent disabling.

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular 
renal disease is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of hypertension or other chronic 
cardiovascular renal disease within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  The 
appellant is not, however, precluded from otherwise 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

After careful review of the claims file, the Board determines 
that the appellant is not entitled to service connection for 
the cause of the Veteran's death by proof of direct 
causation.  In reaching such a conclusion, the Board has not 
relied on its own unsubstantiated medical conclusions, but 
has considered independent medical evidence to support its 
findings.  The Board is aware that competent medical evidence 
is required when a determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The Board has considered the positive opinions from Dr. 
Schroeder, provided in August 2003 and May 2004.  However, 
the Board finds these opinions to be of limited probative 
value.  As noted, the 2003 opinion basically stated the 
Veteran's anxiety disorder likely contributed to, or caused 
his hypertension, which in turn led to coronary artery 
disease, which in turn lead to an acute MI.  However, Dr. 
Schroeder failed to provide the rationale to support this 
opinion.  The 2004 opinion stated that "past records" 
showed the Veteran's hypertension was brought on by anxiety.  
However, as before, Dr. Schroeder did not identify the "past 
records."  For these reasons, these opinions are of little, 
if any, probative value.  The Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Also, in the 2004 opinion Dr. Schroeder stated that "the 
underlying anxiety caused difficulty in maintaining an 
acceptable blood pressure and could well have been a 
contributing factor in causing the Veteran's MI and death."  
The Board notes that this statement amounts to no more than 
speculation.  Conjectural or speculative opinions which 
suggest no more than some remote possibility of an 
etiological relationship (in this case between service-
connected anxiety and the Veteran's development of 
hypertension) are insufficient to support a grant of service 
connection.  See 38 C.F.R. § 3.102 (2009); see Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

The only other medical opinions in the record regarding the 
possibility of a link between the Veteran's fatal heart 
condition and service-connected anxiety are negative VA 
opinions.

The Board has reviewed the physician assistant's (PA) 2004 
opinion, but finds that it is of limited probative value.  In 
this regard, the Board notes that the PA was unable to locate 
the certificate of death, although it was in the claims 
folder.  The PA also pointed to the MI as being caused by 
atrial fibrillation without a full discussion of how that 
conclusion was reached.  It is clear that the PA overlooked a 
particularly significant piece of evidence in rendering her 
opinion, and appears to have based her entire resulting 
opinion on a presumed cause of death.  

As shown, the February 2009 and December 2009 VA physician's 
opinions are essentially identical.  In these opinions, the 
physician opined that it is less likely that the Veteran's 
service-connected anxiety reaction caused his hypertension.  
Essentially, the rationale was that the evidence of record 
did not show the Veteran had severe or uncontrolled anxiety, 
or any other psychological problems, requiring treatment at 
the time of his death; and the question of whether anxiety 
causes sustained hypertension or an acute MI is unresolved in 
the medical field.   

As shown in the April 2010 report, the examiner clarified her 
earlier opinions and stated that she was unable to determine 
whether the Veteran's anxiety reaction contributed to 
hypertension and his death without resorting to mere 
speculation.  Essentially, the rationale was that the issue 
is unresolved in the medical community and medical literature 
is inconsistent as a result.  There was also a lack of 
clinical indicators to quantify how certain psychological 
stressors and anxiety may cause sustained hypertension or 
acute MI's.  

The Board notes that the 2009 and 2010 opinions were based on 
extensive review of the Veteran's medical records and were 
supported with clinical data and detailed rationales.  For 
this reason, they are considered competent and probative.  
Id.  The Board notes further that the April 2010 opinion is 
not diminished in probative value, despite the fact that the 
examiner concluded the causation question could not be 
answered whether without resort to mere speculation.  In this 
regard, the Court has acknowledged that there are some 
medical questions that have no known answers.  Thus, they 
have held that a medical opinion is not inadequate merely 
because it is inconclusive.  However, to be adequate, more 
than a conclusion needs to be expressed that the etiology of 
a particular condition is not known or is unknowable.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner 
in this case has supported her conclusion with a detailed 
medical explanation as to why her opinion is inconclusive.  
See McClendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

The Board assigns greater probative weight to the VA medical 
opinions, as opposed to Dr. Schroeder's opinion, because they 
were based on extensive review of the Veteran's medical 
records and were supported by detailed rationales.  Id.  

There is nothing else in the claims file, other than the 
appellant's contentions, which would tend to establish that a 
service-connected disability caused or contributed the 
Veteran's death.  The appellant's contentions as to the 
Veteran's cause of death, based upon her own beliefs and her 
familiarity with the late Veteran's medical history, are 
entitled to very little, if any, probative weight.  The 
record does not show that she has received the requisite 
formal medical training and accreditation necessary to make 
medical diagnoses or present opinions regarding issues of 
medical causation and etiology.  

The most probative evidence of record consists of the VA 
opinions.  This evidence outweighs the opinions of Dr. 
Schroeder and the appellant.  In sum, as the fatal heart 
condition which directly caused the Veteran's death was not 
shown in service; and as the preponderance of the evidence is 
against finding that the Veteran's service-connected 
disability caused his death- service connection for the cause 
of death must be denied.

ORDER

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


